Citation Nr: 0330125	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  02-03 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
enucleation of the left eye.

2.  Entitlement to special monthly compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to March 
1947.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.


REMAND

Prior to the pendency of the veteran's claim, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute revised the former section 
5107(a) of Title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Also, during the course of this appeal, the Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R. § 19.9(a)(2)(ii)(2002), which permitted the Board "to 
provide the [VCAA duty to notify] notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice."  The Federal Court found that 
section 19.9(a)(2)(ii) was contrary to 38 U.S.C. § 5103(b) 
(West 2002), which provides the claimant one year to submit 
evidence.  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

The RO should further note that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, Nos. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

In light of the Federal Circuit decisions, and the General 
Counsel precedent opinion noted above, and because no further 
guidance or regulatory direction has been issued to implement 
them, the Board believes that the most appropriate action is 
to remand the veteran's claim to the RO so that the veteran 
can be provided with the appropriate notice under the VCAA, 
to include what he must show to prevail in his claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  

Also, the computerized medical records obtained by the RO 
indicate that there is in the veteran's medical chart the 
results of a consult with a VA physician for a diabetic eye 
examination, completed on October 31, 2001, for which 
findings were handwritten on SF 513.  Computerized medical 
records dated October 31, 2001, indicate the handwritten form 
to be in the veteran's medical chart.  The veteran was 
referred for the consultation after being seen for complaints 
of losing depth perception and nighttime vision.  The 
handwritten results of this examination should be obtained by 
the RO and associated with the claims file.

Further, the method of computation of the rating for the 
veteran's eye disability, and the applicable laws and 
regulations, are not set forth in the March 2002 Statement of 
the Case.  The rationale for the current rating of 10 percent 
appears to have been last set forth clearly in a November 
1983 VA memorandum to the Director, Compensation and Pension 
Service.  If that is the rationale for the current rating, a 
Supplemental Statement of the Case (SSOC) should be issued, 
setting forth the applicable laws and regulations and the 
rationale for the rating.  If there is another rationale for 
the rating, the applicable laws and regulations and rationale 
should be set forth in the SSOC.    

Finally, the Board notes in the claims file repeated 
references that the veteran did not attend a VA examination 
on October 31, 2001, to include in the October 2003 
Appellant's Brief.  However, the claims file contains a 
completed computerized VA compensation and pension 
examination record of that date, and, further, as noted 
above, computerized medical records of treatment indicate 
that there is an October 31, 2001, handwritten medical record 
of VA treatment of the veteran's eyes that has not been 
associated with the claims file.

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim.  
The veteran must be notified that he has 
one year to submit evidence.  38 U.S.C.A. 
§ 5103(b)(1); PVA, supra.   

In so doing, the RO's actions should 
include asking the veteran to identify all 
records of VA and non-VA health care 
providers who have treated his eye 
disabilities during the period from July 
2000 to the present.  After obtaining any 
appropriate releases, the RO should obtain 
records from each health care provider the 
veteran identifies.  The veteran should 
also be advised that with respect to 
private medical evidence he may 
alternatively obtain the records on his 
own and submit them to the RO.

The records sought must include the 
results of a consult with a VA physician 
for a diabetic eye examination, completed 
on October 31, 2001, for which findings 
were handwritten on SF 513.  Computerized 
medical records dated October 31, 2001, 
indicate the handwritten form to be in the 
veteran's medical chart.  The veteran was 
referred for the consultation after being 
seen for complaints of losing depth 
perception and nighttime vision.  

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

3.  The RO should readjudicate the issues 
of entitlement to a rating in excess of 
10 percent for enucleation of the left 
eye, and entitlement to special monthly 
compensation, with consideration of all 
of the evidence added to the record since 
the Statement of the Case (SOC) issued in 
March 2002.

4.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claims, to include a 
summary of all of the evidence added to 
the record since the March 2002 SOC.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



